Appeal from a judgment of the Orleans County Court (James P. Punch, J.), rendered March 10, 2014. The judgment convicted defendant, upon a jury verdict, of rape in the third degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of two counts of rape in the third degree (Penal Law § 130.25 [2]). Although defendant did not waive the right to appeal and thus his challenge to the severity of the sentence is properly before us (see generally People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]), we nevertheless conclude that the sentence is not unduly harsh or severe. Present — Scudder, P.J., Carni, Lindley, Valentino and Whalen, JJ.